Opinion on Rehearing



                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6543



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JEFFREY ROY CROSBY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CR-95-619, CA-96-788-4-12)


Submitted:   October 8, 1999              Decided:   December 13, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se.    William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      This appeal is before us on Appellant Jeffrey Roy Crosby’s

petition for rehearing.       We denied a certificate of appealability

and dismissed on the merits Crosby’s appeal of the district court’s

denial of his motion filed pursuant to 28 U.S.C.A. § 2255 (West

Supp. 1999).    However, in light of new evidence that Crosby’s §

2255 motion was filed prior to the enactment of the Antiterrorism

and Effective Death Penalty Act of 1996, we grant rehearing and

affirm on the reasoning of the district court.           See United States

v. Crosby, Nos. CR-95-619; CA-96-788-4-12 (D.S.C. Mar. 30, 1999).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -